Case 1:21-cv-00396-RJL Document 20-6 Filed 08/14/21 Page 1 of 34




                    Exhibit 6


to Expert Opinion of Sudipto Sarkar SA
              dated August 13, 2021
    Case 1:21-cv-00396-RJL Document 20-6 Filed 08/14/21 Page 2 of 34



A



                             Jlppeal (Eases
                                       BEFORE

p
                THE HOUSE OF LORDS
                      (ENGLISH—IRISH—AND SCOTTISH)
                                        AND


                THE JUDICIAL COMMITTEE
                                        OF
c
                     HER MAJESTY'S MOST HONOURABLE

                           PRIVY COUNCIL

D
      THE    QUEEN                                              APPELLANT;       P. C*
                                        AND                                       igg4
     M U E U G A N EAMASAMY              .      .   .   .      EESPONDENT.       My 21.

            ON APPEAL FROM THE COURT OF CRIMINAL APPEAL, CEYLON
E
     Ceylon—Criminal law—Evidence—Statements made in course of police
          investigation—Inadmissibility  applicable to evidence of both oral
          and written statements and to both accused and witnesses—Statu-
          tory provision admitting evidence of fact discovered as result of
          statement when in police custody—Statutory provision that state-
          ments to police inadmissible—Reconciliation—Generalia    specialibus
Y         non derogant—Evidence Ordinance (Legislative Enactments of
          Ceylon, 1938 Rev., c. 11), s. Z7 (1)—Code of Criminal Procedure
          (Legislative Enactments of Ceylon, 1938 Rev., c. 16), s. 122 (3).
     Crime — Evidence — Confession — Statement leading to discovery of
          relevant fact—Finding of gun—Principle of admissibility.
     Statute—Construction—Generalia     specialibus non derogant—Provision
          that statements to police inadmissible in evidence—Provision that
Q         statement leading to discovery of fact admissible.
             By section 27 of the Evidence Ordinance of Ceylon: " (1) Pro-
         " vided that, when any fact is deposed to as discovered in
         '' consequence of information received from a person accused of


       * Present: LORD DILHORNE L.C.,    VISCOTJNT RADCLIFFE,             LORD
     MORRIS OF BORTH-Y-GEST, LORD HODSON and LORD PEARCE.
        A.C. 1965.                                                    1
    Case 1:21-cv-00396-RJL Document 20-6 Filed 08/14/21 Page 3 of 34

2                                         HOUSE OP LORDS                       [1965]

         P. C.       " any offence, in the custody of a police officer, so much of such      A
          q          " information, whether it amounts to a confession or not, as
                     " relates distinctly to the fact thereby discovered may be proved."
         EEO.            By section 122 of the Code of Criminal Procedure of Ceylon:
    •D    "'         " (3) N° statement made by any person to a police officer or an
                 '   " inquirer in the course of any investigation . . . shall be used
                     '' otherwise than to prove that a witness made a different statement
                     " a t a different time, or to refresh the memory of the person          B
                     "recording it."
                         At the trial of the respondent, who was convicted on a charge
                     of attempted murder by shooting with a gun and sentenced to 10
                     years' rigorous imprisonment, evidence was admitted by the judge
                     to the effect that " a " gun capable of causing the injury actually
                     inflicted had been discovered in consequence of information of its      .,
                     whereabouts which the respondent had given to a police officer in
                     the course of an investigation under section 122 of the Criminal
                     Procedure Code. On the respondent's appeal, the Court of Criminal
                     Appeal quashed the conviction and directed an acquittal, holding
                     that the evidence of the respondent's statement to the police
                     officer had been improperly admitted and that that had vitiated
                     the jury's verdict. On appeal by the Crown: —
                        Held, (1) that the prohibition imposed by the opening sentence
                     of section 122 (3) of the Criminal Procedure Code of using '' state-
                     " ments" to a police officer applied to both written records and
                     oral statements and extended to an accused person as much as
                     to any other witness. What was intended was that, except for
                     the limited purposes specified, statements made by a person under
                     the special conditions of a police investigation were not to be used
                     against him in any form. Accordingly, section 122 (3) covered           &
                     the use of OTal evidence of statements made during a police
                     investigation just as much as the written records of such
                     statements (post, pp. 22, 23, 24).
                         Beg. v. Buddharakkita Thera (1962) 63 N.L.R. 433 approved.
                         Bex v. Jinadasa (1950) 51 N.L.R. 529 disapproved.
                         Pakala Narayana Swami v. King-Emperor (1939) L.R. 66 I.A.           -p
                     66 considered.
                         (2) In deciding what, if any, effect section 122 (3) of the
                     Code of Criminal Procedure as above construed had on section 27
                     of the Evidence Ordinance it was necessary to look for guidance
                     in a wider field than that of section 122 (3) itself, and to apply
                     the maxim of interpretation generalia specialibus non derogant.
                     On that basis the evidence falling within section 27—the words          .,
                     admitted must be limited to and relate distinctly to the fact—
                     could lawfully be given a t a trial though it would otherwise be
                     excluded as a statement made in the course of an investigation
                     under section 122 of the Criminal Procedure Code (post, pp. 25,
                      26, 27, 31).
                          Accordingly, applying the above principles of law, the police
                      officer's evidence as to the information leading to the discovery of
                      the gun was properly admitted under section 27 of the Evidence
Case 1:21-cv-00396-RJL Document 20-6 Filed 08/14/21 Page 4 of 34

     A.C.                   AND PRIVY COUNCIL.                                               3

A        Ordinance and the conviction had been wrongly set aside by the            P. C.
         Court of Criminal Appeal (post, p. 30).
                                                                                    %
           Order of the Court of Criminal Appeal (1962) 64 N.L.R. 433
         set aside, the verdict of the jury restored, and the appeal remitted      R E G.
         to the Court of Criminal Appeal for hearing of the respondent's             «>•
         appeal against sentence.                                                EAMASAMY.

£       APPEAL ( N O . 24 of 1963), by special leave, by the Crown
     from a judgment and order of the Court of Criminal Appeal of
     Ceylon (Basnayake C.J., Tambiah, H e r a t , Abeyesundere and
     G. P . A. Silva J J . ) (December 17, 1962) allowing .the present
     respondent's appeal against his conviction by a jury in the
     Supreme Court, Midland Circuit, District of Kandy (T. S.
C    Fernando J.) (December 2 1 , 1961) on a charge of a t t e m p t e d
     murder by shooting one K. Piyadasa. The respondent h a d been
     sentenced to 10 years' rigorous imprisonment. The Court of
     Criminal Appeal, in allowing the appeal, quashed .the conviction
     and directed a judgment of acquittal to be entered.
         The main questions of law on this appeal were whether or
j)   not the Court of Criminal Appeal was right (1) so to interpret
     and apply section 122 (3) of the Code of Criminal Procedure and
     section 27 of the Evidence Ordinance as to arrive at the con­
     clusion t h a t the admission in the trial court of the evidence of
     a police officer as to the finding of a gun following a s t a t e m e n t
     made to him by the respondent which led to the finding of a
E    gun and ammunition was contrary to law and sufficient to quash
     the conviction; (2) so to interpret and apply section 122 (3) of
     the Criminal Procedure Code as thereby impliedly to repeal or
     nullify section 27 of the Evidence Ordinance.
         The facts appear from the judgment of the Judicial Com­
     mittee.     The material t e r m s of section 27 of the Evidence
p    Ordinance and of section 122 (3) of the Code of Criminal
     Procedure are set out above.

          1964.  May 26, 27, 28; J u n e 2. Dingle Foot Q.C., B. K.
     Handoo, Ralph Millner, V. S. A. Pullenayegum          and V. C. Guna-
     tilaka for the Crown. The issues fall under three heads, two of
Q    which are of considerable importance to the administration of the
     criminal law in Ceylon: (1) H o w far, if at all, is there any conflict
     between section 122 (3) of the Criminal Procedure Code and sec­
     tion 27 of the Evidence Ordinance; and if there is, which section
     prevails? W h e n section 27 was enacted it was really giving
     statutory form to a doctrine which was well understood in England.
     (2) How far does the doctrine of stare decisis apply to a judgment
     Case 1:21-cv-00396-RJL Document 20-6 Filed 08/14/21 Page 5 of 34

4                                       HOUSE OF LORDS                      [1965]

      P- C.     of the Court of Criminal Appeal in Ceylon? (3) Even if the first          A
      1964      * w o issues are decided in the respondent's favour, were the Court
                of Criminal Appeal justified in setting aside the conviction?
       „ '            The appellant's submissions in outline a r e : (1) The Court of
    BAMASAMY.   Criminal Appeal were wrong in holding that the statement which
                led to the recovery of the gun and cartridges was inadmissible;
                t h a t is p u t on three grounds: (i) On their true construction there   B
                is no conflict between section 27 of the Evidence Ordinance and
                section 122 (3) of the Criminal Procedure Code, (ii) Section 27
                remains part of the law of Ceylon unless it can be said that there
                was an implied repeal by section 122 (3) of the Criminal Procedure
                Code. There is no repeal by implication here, and this is a
                case for the application of the maxim generalia specialibus non           C
                derogant. (iii) On its true construction section 122 (3) is con­
                fined to statements which are reduced to writing, and Rex v.
                Jinadasa * was rightly decided. (2) Jinadasa's case 1 should not
                have been overruled by the Court of Criminal Appeal and the
                doctrine of stare decisis applies. (3) Even if the information
                given to the police sergeant was wrongly admitted, there was              D
                ample evidence of the respondent's guilt and the proviso to section
                5 of the Criminal Appeal Ordinance should have been applied.
                Alternatively, the court below should have applied section 167
                of the Evidence Ordinance, which provides that " The improper
                " admission . . . of evidence shall not be ground of itself for . . .
                " reversal of any decisions . . . if it shall appear to the court . . .   E
                " that, independently of the evidence objected to and admitted,
                " t h e r e was sufficient evidence to justify the decision . . . "
                (4) The Court of Criminal Appeal were wrong in the criticism they
                directed to counsel for the Crown, and that may well have affected
                their judgment.
                       [E. F. N. Oratiaen Q.G. (for the respondent). That criticism       F
                is not supported here.]
                      (5) It is the court which determines precisely how much of
                the statement should go in under section 27 of the Evidence
                Ordinance: The judge took a very decided view on it and said
                that only one sentence should go in. Assuming against the
                appellant that section 122 (3) has any application, then the whole        G-
                statement should have gone in.
                       Indian legislation was the genesis of section 27 of the Ceylon
                 Evidence Ordinance, and there are two decisions of the Board in
                 Indian cases on which the Chief Justice based his judgment in

                                        i (1950) 51 N.L.E. 529.
 Case 1:21-cv-00396-RJL Document 20-6 Filed 08/14/21 Page 6 of 34


    A.C.                    AND PRIVY COUNCIL.                                                   5

A  the present case: Pakala Narayana Swami v. King-Emperor2;                          P- C.
   Kottaya v. Emperor.3 The Board was not saying that section 27                      ig g 4
   had no application, but that its application must be very strictly                        :
   limited; in fact the Board was not considering the question of                       v:.'
   possible conflict between a section of the Evidence Ordinance                    EAMASAMY.
   and a section of the Criminal Procedure Code, and the particular
B point now in issue was left open.
       As to the attempt by legislatures overseas to put in statutory
   form doctrines of law developed in this country, particularly in
   relation to the present matter, see Jinadasa's case 4 and Queen-
   Empress v. Babu Lai.5
       Sections 25, 26 and 27 of the Ceylon Evidence Ordinance are
C substantially the same as sections 148, 149 and 150 of the Indian
   Criminal Procedure Code of 1861. Those sections of the Indian
   Code of 1861 were in 1872 transferred to the Indian Evidence
   Act of 1872 as sections 25, 26 and 27. In the same year, 1872,
   there was a new Indian Criminal Procedure Code, and by section
   162 there was a saving of the operation of section 27 of the
D Evidence Ordinance. In 1898, however, that saving was omitted
   from the Criminal Procedure Code. If it had been intended in
   1898 that section 162 should completely abrogate section 27 so far
   as police inquiries are concerned one would.have expected to find
   it dealt with in specific terms. [Eeference was made to Biram
   Sardar v. Emperor 6 and the reasoning of Sir John Beaumont in
E that case adopted.]
       Section 162 of the Indian Criminal Procedure Code of 1898
   compares with section 122 (3) of the present Criminal Procedure
   Code of Ceylon. The submission is that section 27 of the
   Evidence Ordinance and section 122 of the Criminal Procedure
   Code deal with two different things, and there is not necessarily
F any conflict between them; they aim at different objectives. In
   section 27 confessions made by accused persons are being dealt
   with; the section is to give effect to the rule of English law that
   a confession is ruled out except in circumstances which are
   covered by section 27.
       As to implied repeal, see Maxwell on the Interpretation of
G- Statutes, pp. 153, 168, Seward v. " Vera Cruz " 7 and Barker v.
   Edger8; the application of those passages to the present case is

        2 (1939).L.E. 66 I.A. 66.             « A.I.R.      (1941) Bom. 146, 147.
                                              7
        3 (1947) L.E. 74 I.A. 65; A.I.E.        (1884)      10 App.Cas. 59, 68; 1
     (1947) P.O. 67.                       T.L.E. I l l ,   H.L.(E.).
        * 51 N.L.E. 529, 534.                 « [1898]      A.C. 748, 754, P.O.
        » (1884) I.L.E. 6 All. 509, 516.
     Case 1:21-cv-00396-RJL Document 20-6 Filed 08/14/21 Page 7 of 34

6
                                          HOUSE OF LORDS                      [1965]

      P. C.     obvious. Here is a provision of law which has been in existence           A
      1964      in India since 1861, and in Ceylon since 1895, and in each case
      ~         section 27 embodies, as has been said, a particular doctrine of
        0- '    which one finds the foundation in the English law of evidence.
    RAMASAMY.   Here is a section which has been invoked many times over both
                in India and in Ceylon, and it would be remarkable if the legis­
                lature of either country had decided to abrogate the section              B
                merely by implication; one would expect to find it dealt with in
                express terms.
                    Subsection (3) of section 122 of the Criminal Procedure Code
                is dealing with the use which may be made of the document—
                the written record of the statement—to contradict the witness or
                to refresh the memory of the person who recorded it. I t has              C
                nothing to do with oral evidence. That view has been taken over
                a long period of years by the courts in Ceylon, but a different
                view has been taken in the most recent case, Reg. v. Buddharak-
                kita Them,9 when it was held that the section also excluded oral
                evidence given during the course of an investigation. [Eeference
                was also made to Rex v. Pabilis,10 Rex v. Gabriel,11 Rex v. Be            D
                Silva,12 Rex v. Haramanisa 13 and Rex v. Kiriwasthu.li            Jina-
                dasa's case,15 which decided in effect that an oral statement made
                during the course of a section 122 investigation can be proved
                under section 27 of the Evidence Ordinance, was, it is submitted,
                rightly decided—by five judges—but has nevertheless been over­
                ruled in the instant case. While not all the reasoning in Jina-           E
                dasa's case 15 is adopted, it was right, and it will also be relied on
                for the stare decisis point. There is not necessarily a conflict
                between Jinadasa's case 13 and Reg. v. Buddharakkita Thera,16
                but if there is, the latter was wrongly decided. In any case it
                takes no account of the very material changes between the
                original section in 1895 and the section in 1908; on any principle        F
                of construction effect must be given to those changes.
                    Section 27 (1) of the Evidence Ordinance applies not only to
                sections 25 and 26, but also to section 24. In Kottaya v.
                Emperor17 the Board took the view that section 27 qualifies
                section 26, but that was not an issue before the Board. What
                the authorities in Ceylon are anxious about is to have the Board's        G
                view on the two points—the alleged conflict between section 27

                   » (1962) 63 N.L.R. 433.             "• (1939) 40 N.L.R. 289.
                                                       ls
                  io (1924) 25 N.L.R. 424, 425.           51 N.L.R. 529, 535 et seq.
                  11
                     (1937) 39 N.L.R. 38, 42.          io 63 N.L.R. 433.
                  « (1940) 42 N.L.R. 57, 59.           " L.R. 74 LA. 65.
                  ™ (1944) 45 N.L.R. 532, 539.
Case 1:21-cv-00396-RJL Document 20-6 Filed 08/14/21 Page 8 of 34

                                                                                              7
    A.C.                   AND PRIVY COUNCIL.
                                                                                   p
A   of the Evidence Ordinance and section 122 (3) of the Criminal                  - C.
    Procedure Code, and whether section 27 qualifies all the earlier               1954
    sections. [Ganu Chandra v. Emperor18 was referred to.]
        The question of stare decisis is a matter of importance to the                 „. '
    administration of the criminal law in Ceylon, and the point is               RAMASAMY.
    whether the doctrine should apply where there are decisions of
B   two Courts of Criminal Appeal, each of five judges, and where
    there is a further appeal to this Board. The position might be
    different if there were no appeal and the Court of Criminal Appeal
    in Ceylon was the court of last resort. The question is whether
    the Court of Criminal Appeal is bound by its own earlier decision.
    So far as England is concerned there are accepted dicta: Rex v.
C   Taylor19;     Reg. v. Flynn.20 In Ceylon the doctrine has been
    considered in the recent case of Bandahamy v. Senanayake . 21
    Stare decisis does not arise at the stage before the Board. There
    have been decisions where the Board has departed from its earlier
    decisions; the Board does not sit as a court, but to advise Her
    Majesty, and stare decisis does not bind the Board. A court,
D   however, should follow its own decisions where it is a court of
    subordinate jurisdiction. Boman-Duteh law does not come into
    this at all. Where one has a decision of five judges a later court
    of five judges should not depart from that decision.
        Even if the points which have been taken above are wrong,
    this was clearly a case in which the court should have applied
E   the proviso to section 5 of the Court of Criminal Appeal Ordinance.
    In Dharmasena v. The King 22 English decisions were applied,
    and, applying that test, the present is really an overwhelming
    case. Further, in Ceylon one is concerned not only with the
    proviso, but also with section 167 of the Evidence Ordinance.
    There is a similar provision in the Indian Evidence Ordinance
F   which was considered by the Board in 1947 (Kottaya's case 23 )—
    it weights the scale still more against the appellant in a criminal
    case; it is a slightly different test from the proviso, and either
    can be applied.
        Lastly, the attack made in the judgment below on counsel
    for the Crown was quite unjustified.
G       E. F. N. Gratiaen Q.G. and John A. Baker for the respondent.

      is (1931) I.L.B. 56 Bom. 172, 175.   « (1960) 62 N.L.E. 313, 349, 357.
      is [1950] 2 K.B. 368; 66 T.L.R.      »* [1951] A.C. 1, 8; 66 T.L.R. (Pt.
    (Pt. 1) 1182; [1950] 2 All E.E. 170, 2) 365, P.C.
    CCA.                                   « A.I.R. (1947) P.C. 67, 71.
      2
        ° [1963] 1 Q.B. 729, 734; [1961] 3
    W.L.E. 907; [1961] 3 All E.E. 58,
    CCA.
    Case 1:21-cv-00396-RJL Document 20-6 Filed 08/14/21 Page 9 of 34

8
                                               HOUSE OF LORDS                   [1965]

      P- C.     The doctrine of stare decisis is not a rule of law; it is not a rule of   A
      igg4      criminal procedure; it is a rule which most courts do impose on
                themselves in order that there shall be no uncertainty about their
       „. '     attitude. But the Court of Criminal Appeal in Ceylon must work
    RAMASAMY.   o u t its own salvation in these matters; it is not a question on
                which another court, which is the ultimate court in criminal
                matters in special circumstances, would seek to lay down rules            B
                for the guidance of anybody else. In Ceylon for the Supreme
                Court, as opposed to the Court of Criminal Appeal, there is an
                express provision in the Courts Ordinance, section 51, governing
                the matter; and see Jane Nona v. Leo.24- There is no such statu­
                tory provision which binds the Court of Criminal Appeal. Where
                questions of liberty of the subject are involved there must neces-        C
                sarily arise occasions when different judges take a different view
                as to statutory interpretation on a matter which is of great
                importance to the administration of justice. [Pakala Narayana
                Swami v. King-Emperor25 was referred to.]
                     Section 122 (3) of the Criminal Procedure Code deals only
                with a statement made by a witness including an accused                   D
                person. The first landmark is Rex v.                Haramanisa26—a
                unanimous decision—and, whether the reasoning in that case
                was right or not, it decided that the prohibition in section 122 (3)
                applied to oral statements which had been duly recorded under
                chapter 12 of the Criminal Procedure Code. That was not dis­
                sented from and seems to have been accepted and acted on by the           E
                criminal courts in Ceylon for seven years. Then came Jinadasa's
                case 27 where a majority of four judges to one expressly ruled that
                there is nothing in section 122 (3) of the Criminal Procedure Code
                to exclude the operation of section 27 of the Evidence Ordinance,
                and that an oral statement made during the course of a section
                122 (3) investigation could be proved under section 27 of the             F
                Evidence Ordinance. In Reg. v. Buddharakkita Thera2S the view
                was taken that oral statements are prohibited except within the
                narrow limits specified in section 122 (3)—that was a judgment
                of five judges of the Court of Criminal Appeal. In the present
                case the same principle was laid down by the Chief Justice and
                four judges. On the correct analysis of the section the word              G
                " statement " always means, and can only mean, an oral state­
                ment which has been recorded. The words mean that the police
                officer refreshes his memory by looking at the oral statement as
                  2
                   * (1923) 25 N . L . E . 241, 250.    « 51 N . L . E . 529.
                  ?« L.B. 66 LA. 66.                    « 63 N . L . E . 433.
                  2« (1944) 45 N.L.E. 532.
Case 1:21-cv-00396-RJL Document 20-6 Filed 08/14/21 Page 10 of 34

    A.C.                    AND PRIVY COUNCIL.                                        9

A   recorded contemporaneously by himself. The defence has no                 R- C.
    right to look at the record of the statement unless the witness           ^54
    exercises the right of refreshing his memory.
        Section 27 of the Evidence Ordinance and section 122 (3) of             „.'
    the Code of Criminal Procedure can be perfectly reconciled and          RAMASAMT.
    there is room for both sections to operate, subject only to this,           '
B   that in a special case where a police officer is given special powers
    of compulsory interrogation, then that special case to that limited
    extent would prevail over section 27 interpreted in a particular
    way. There is no possibility of any conflict between section 27
    and any interpretation of section 122 (3); and there has been no
    repeal of section 27 by implication. [Anandagoda v. The Queen 29
C   was referred to.] Section 27 on any view of the matter provides
    an exception to the reception of evidence which would otherwise
    be inadmissible, and in fairness to the defence there is a prescribed
    limitation of how much of the statement should be led in evidence
    under section 27. The Court of Criminal Appeal was correct in
    holding that the statement alleged to have been made by the
D   respondent to the police officer was inadmissible in evidence
    having regard to the provisions of section 122 (3) of the Criminal
    Procedure Code, and that section 27 of the Evidence Ordinance
    is not to be construed as an exception to section 122 (3).
        Subject to the submissions on section 122 (3), certainly a
    statement by the respondent which led to the discovery of the
E   gun was admissible under the Evidence Ordinance, assuming
    that that was the gun which was proved to have fired the shot;
    then under the general rule the whole of the exculpatory state­
    ment containing the statement which led to the discovery
    of the gun. must be put in; the accused's knowledge of
    where the gun had been found would then be relevant to
F   the question in issue—whether he was the person who fired
    the gun.      Archbold's Criminal Pleading, Evidence and Prac­
    tice, 35th ed., para. 1127, deals with confessions, but it is
    a rule of general application that the whole statement must be
    put in. When the trial judge here said that only one sentence
    could be put in, that was the moment at which prejudice occurred.
G   What was meant by " the " gun in the respondent's statement
    was left completely in the dark. The Court of Criminal Appeal
    held well-founded the submission of counsel for the appellant
    before them that " the repeated reference, both in the evidence
     " and the summing up to the gun and this gun was gravely
     " prejudicial to the appellant if Jayawardene's [the police
                  29
                       [1962] 1 W.L.R. 817; 64 N.L.R. 73, P.C.
Case 1:21-cv-00396-RJL Document 20-6 Filed 08/14/21 Page 11 of 34

10
                                      HOUSE OF LORDS                        [1965]

     P- C.   " sergeant's] evidence was meant to prove nothing more than that          A
     1964    " * n e appellant was aware of where a gun and cartridges were
     ~~      " buried, not necessarily buried by him. He further submitted
      „. '   " that the way in which the evidence was presented to the jury
 RAMASAMT.   " ; s lively to have had the effect of influencing the jurors to
             " attach that amount of weight which they might not otherwise
             " have attached to the evidence of " the injured man and two              B
             eye witnesses. That statement by the court is adopted; they
             were entitled to take that view in the light of new material which
             was not before the jury at the trial. I t is quite impossible to
             say how the jury would have been affected if they had not been
             told that the respondent said " t h e gun." It cannot be said
             that they would necessarily have convicted.                               C
                  Both in the original Criminal Procedure Code of 1898 and in
             the later chapter 12 the very limited use which could be made
             of a particular statement is because of the element of compulsion.
             There is no provision under which an exclusively exculpatory state­
             ment by an accused person under chapter 12 can be placed before
             the jury. Section 125 of the Code of 1898 clearly refers to oral          D
             statements and is a prohibition against their use except in two
             instances: (1) where it is a dying declaration, and (2) the oral
             statement can be used to prove that the witness made a different
             statement at a different time. Throughout that section " state-
             " ment " means an oral statement. Under section 122 (3) of
             the present Code what a man orally stated to the police officer           E
             can be relied on to prove that the witness made a different state­
             ment at a different time; and the words " o r to refresh the
             " memory of the person recording it " would apply.
                  As to whether section 27 of the Evidence Ordinance is an
             exception only to section 26, or to sections 24 and 25 as well, in
             India there have been decisions both ways, and therefore on this          P
             point the matter should be treated as if it were res integra.
             There is one Ceylon case where a judge of the Supreme Court
             sitting alone took the view that section 27 was an exception to
             section 24: Rex v. Packeer Tamby.30 It is submitted that sec­
             tion 27 qualifies section 26 only. In any event section 27 would
             not apply in the special circumstances of the investigation of a          G
             charge where a man under compulsion makes a confession leading
             to the discovery; that would be an exception to section 27.
             [Eeference was also made to Van Guylenberg v. Caffoor.31]
                  This is not a case for the application of the proviso to section 5

                                                   31
               ™ (1931) 32 N.L.E. 262, 264.             (1933) 34 N.L.R. 433.
    Case 1:21-cv-00396-RJL Document 20-6 Filed 08/14/21 Page 12 of 34

                                                                                            ll
      A.C.                    AND PEIVY COUNCIL.

A     of the Court of Criminal Appeal Ordinance; the decision of the               P. C.
      Court of Criminal Appeal was a matter of discretion with which               jgg^
      the Board ought not to interfere. Secondly, apart from the
      proviso, there is in any event the manner in which the particular             v   '
      evidence was placed before the jury on the express order of the            BAMASAMY.
      trial judge limiting the statement made so as to exclude the very
B     next sentence " I deny having shot at anyone." A recent
      decision in England in connection with the use of the proviso is
      Reg. v. Parker32; see also Attygalle v. The King.33 The Board
      should bear in mind that the appellant below, after two years,
      three months and 16 days in prison was acquitted, and may
      think that in all the circumstances he has been sufficiently
C     punished.
          Dingle Foot Q.G. in reply. There are five questions: (1) What
      is the true construction of section 122 (3) of the Criminal Pro­
      cedure Code? (2) Does section 27 of the Evidence Ordinance
      qualify only section 26, or also sections 24 and 25? (3) Is the
      doctrine of stare decisis applicable to the Court of Criminal Appeal
D     in Ceylon? (4) Was there here a miscarriage of justice? (5) Should
      the court below have applied the proviso or section 167 of the
      Evidence Ordinance?
          As to (1) (supra), see Maxwell on the Interpretation of
      Statutes, 11th ed., p. 319. There is a conflict of authority in
      Ceylon ending with Jinadasa's case 3 i on the one hand and
E     Buddharakkita Thera35 and the present case on the other.
      Jinadasa 36 was the correct view. The contrary view would lead
      to strange results; if an accused person made a statement denying
      the offence, that denial could not be given in evidence. Where
      there are two possible interpretations and one leads to extra­
      ordinary and unjust results and the other is consistent with reason
F     and justice, the court should lean, if it can, to the latter. If the
      argument on section 122 (3) is not accepted, then reliance is
      placed on the submission as to implied repeal, and one must have
      the clearest words for that.
          As to section 27 of the Evidence Ordinance, the particular
      part of the statement which leads to the discovery must be
G     admissible. In Sarkar on the Indian Evidence Act, 6th ed.,
      p. 245, there is a commentary on the Indian decisions. See also
      State of Uttar Pradesh v. Deoman.37 By far the greater number
                                              35
       " (1960) 45 Cr.App.B. 1, 4-5,               63 N.L.E. 433.
                                              36
      CCA.                                         51 N.L.E. 529.
        ■« [1936] A.C. 338, 341; 52 T.L.E.     « A.I.E. (1960) S.C 1125, 1129-
      390, P.C.                              1130.
        « 51 N.L.E. 529.
Case 1:21-cv-00396-RJL Document 20-6 Filed 08/14/21 Page 13 of 34

12
                                       HOUSE OP LOBDS                         [1965]
     p
     - C.    of Indian decisions support the view contended for—that section                 A
     1964    27 qualifies sections 25 and 24. The m a t t e r was considered in
     ~       Jinadasa'8 c a s e 3 8 ; there is a current of authority in Ceylon in
      „,.'   the appellant's favour on this point.
 BAMASAMY.       W i t h regard to stare decisis, it is not proper t h a t where there
             is a tribunal of last resort a court of subordinate jurisdiction of
             five judges should overrule a court of five judges.                             B
                 The defence consisted of a complete denial of t h e police
             officer's evidence as regards the taking of the s t a t e m e n t ; because
             of t h a t defence there is here no question of a miscarriage of
             justice. Lastly, on the application of the proviso, see Harris v .
             Director of Public Prosecutions39          where Stirland's case* 0 is
             referred to. I n Lee Chun-Chuen v. The Queen 41 the Board held                  C
             that the Court of Criminal Appeal had wrongly applied the pro­
             viso, but see the judgment.'42 The evidence in the present case
             was of so trenchant a character that even if there was any error,
             and it is submitted that there was not, applying the proviso test
             the Board should say that any reasonable jury properly directed
             must have arrived at the conclusion which this jury reached.                    D

                 July 21. The judgment of their Lordships was delivered by
             VISCOUNT BADCLIFFE.     The main question raised by this appeal is
             an important and difficult one relating to the administration of
             the criminal law of Ceylon. I t concerns the relationship between
             section 27 of the Evidence Ordinance (the section which permits                 E
             the giving of evidence at a criminal trial as to information pro­
             vided by an accused person, if the information has led to the
             discovery of some relevant fact) and section 122 (3) of the Code
             of Criminal Procedure (which strictly limits the use that may be
             made of statements made by a person to a police officer in the
             course of an investigation set on foot under Chapter XII of the                 F
             Code, the chapter in which section 122 appears). The respondent
             was tried and convicted in the Supreme Court on a charge of
             shooting one Piyadasa with a gun with such intention and know­
             ledge, to put it briefly, as would have resulted in murder if
              Piyadasa had died, and at his trial certain evidence was admitted
              by the presiding judge to the effect that a gun capable of causing             G
              the injury actually inflicted had been discovered in consequence
              of information of its whereabouts which he had given to a police
                38 51 N . L . E . 529, 533, 534.       ■" [1963] A.C. 220; [1962] 3
                »» [1952] A.C. 694, 712; [1952] 1    W.L.E. 1461; [1963] 1 All E . E . 73,
              T.L.E. 1075; [1952] 1 All E.E. 1044,   P.O.
              H.L.(E.).                                *2 [1963] A.C. 220, 229, 231, 235.
                *« [1944] A.C. 315, H . L .
    Case 1:21-cv-00396-RJL Document 20-6 Filed 08/14/21 Page 14 of 34

                                                                                 13
     A.C.                 AND PRIVY COUNCIL.

A    officer in the course of a section 122 investigation. On December     P. C.
     17, 1962, the Court of Criminal Appeal quashed his conviction          1964
     and directed an acquittal, holding that the evidence of his state-
     ment to the police officer had been improperly admitted, that this      „ '
     had vitiated the jury's verdict at his trial, and that the case was BAMASAMY.
     not one in which it would be right for the court to exercise its
B    power under section 5 of the Court of Criminal Appeal Ordinance
     to dismiss the appeal on the ground that no substantial mis­
     carriage of justice had actually occurred.
         By special leave the appellant has appealed to this Board
     against the decision of the Court of Criminal Appeal. The appeal
     has been rested in argument on several independent grounds,
C    which their Lordships will notice in due course. But, since the
     important point of principle is that which relates to the admission
     of the evidence of the information leading to the discovery of the
     gun, their Lordships will proceed in the first place to express
     their opinion on that issue. It will be convenient, in doing so, to
     consider the relationship between section 27 of the Evidence
D    Ordinance and section 122 (3) of the Criminal Procedure Code
     without making any further introduction to the facts of this
     particular case.
          To take section 27 first. It appears as one of a group of
     sections in that part of the Evidence Ordinance that deals with
     the inadmissibility of certain confessions. Section 24 renders
E    inadmissible in evidence confessions produced under the stimulus
     of any inducement, and sections 25, 26 and 27 run as follows:
          "25.—(1) No confession made to a police officer shall be proved
     '' as against a person accused of any offence. (2) No confession
     " made to a forest officer with respect to an act made punishable
      " under the Forest Ordinance, or to an excise officer with respect .
F     " to an act made punishable under the Excise Ordinance, shall
      " be proved as against any person making such confession.
          " 26.—(1) No confession made by any person whilst he is in
      " the custody of a police officer, unless it be made in the imme-
      " diate presence of a magistrate, shall be proved as against such
      " person. (2) No confession made by any person in respect of an
G     " act made punishable under the Forest Ordinance, or the Excise
      " Ordinance, whilst such person is in the custody of a forest
      " officer or an excise officer, respectively, shall be proved as
      " against such person, unless such confession is made in the
      " immediate presence of a magistrate.
          " 27.—(1) Provided that, when any fact is deposed to as dis-
      " covered in consequence of information received from a person
Case 1:21-cv-00396-RJL Document 20-6 Filed 08/14/21 Page 15 of 34

14
                                     HOUSE OP LORDS                     [1965]

     P. C.   " a c c u s e d of any offence, in the custody of a police officer, so   A
     1964    " r n u c n of such information, whether it amounts to a confession
             " or not, as relates distinctly to the fact thereby discovered may
      „ '    " b e proved.        (2) Subsection (1) shall also apply mutatis
 EAMASAMY.   "mutandis, in the case of information received from a person
             " accused of any act made punishable under the Forest Ordinance,
             " or the Excise Ordinance, when such person is in the custody of         B
             " a forest officer or an excise officer, respectively."
                   This group of sections entered the law of Ceylon in the
             Evidence Ordinance of 1895. Their origin, however, lies consider­
             ably further back, since they must have been taken over from
             the Indian Evidence Act, which contained a similar set of pro­
             visions. In fact, they seem first to have appeared in the Indian         C
             Criminal Procedure Code of 1861, being numbered as sections 148,
             149 and 150 of that Code. Then in 1872 they were taken out of
             the Code of Criminal Procedure and enacted separately as sections
             25, 26 and 27 of the Evidence Act of that year. They have been
             a very familiar part of the criminal law administered in India,
             and there is a large body of judicial decision, not all of it con-       D
             sistent, that has been devoted to the interpretation of their
             provisions, in particular of section 27, the construction of which
             has always raised several special difficulties.
                   There can be no doubt as to what is the general purpose of
             sections 25 and 26. It is to recognise the dangers of giving
             credence to self-incriminating statements made to policemen or           E
             made while in police custody, not necessarily because of suspicion
             that improper pressure may have been brought to bear for the
             purpose of securing convictions. Police authority itself, however
             carefully controlled, carries a menace to those brought suddenly
             under its shadow; and these two sections recognise and provide
             against the danger of such persons making incriminating confes-          F
             sions with the intention of placating authority and without regard
             to the truth of what they are saying.
                   Section 27, on the contrary, envisages a situation in which
             circumstances themselves vouch for the truth of certain state­
             ments made by an accused person, even though they are made in
             conditions that would otherwise justify suspicion. These are those       G
             statements that have led to the actual discovery of a proven fact
             when the information supplied by the accused has been the cause
             of the discovery. The principle embodied in section 27 has always
             been explained as one derived from the English common law and
             imported into the criminal law of British India by the legislators
             of the mid-nineteenth century. It can be traced in English law
    Case 1:21-cv-00396-RJL Document 20-6 Filed 08/14/21 Page 16 of 34

                                                                                              15
      A.C.                   AND PRIVY COUNCIL.

A     as early as the late eighteenth century, see Bex v. Warickshalll                P. C.
      and Rex v. Butcher.2 The principle was stated by Park J. in the                 ig64
      trial of Thurtell and Hunt,3 where he said 4 : " a confession
      " obtained by saying to the party: ' You had better confess, or it               „ '
      " ' will be the worse for you . . . ' i s not legal evidence. But,            KAMASAMY.
      " though such a confession is not legal evidence, it is every day
B     " practice that if, in the course of such confession, the party state
      " where stolen goods or a body may be found, and they are found
      " accordingly, this is evidence, because the fact of finding proves
      " the truth of the allegation, and his evidence in this respect is
      " not vitiated by the hopes or threats which may have been held
      " out to him."
C          It is worth while to make the observation at this point that
      the reason given for allowing it to be proved that an accused
      person gave information that led to the discovery of a relevant
      fact is not related in any special way to the making of a confes­
      sion. It qualifies for admission any such statement or infor­
      mation that might otherwise be suspect on the ground of a
D     general objection to the reliability of evidence of that type.
           Section 122 (3) must now be set out. Its setting is Chapter
      XII of the Criminal Procedure Code, a chapter which has as its
      heading " Information to Police Officers and Inquirers and Their
       " Powers to Investigate " and runs from section 120 to section
       133 inclusive. Of these sections, section 121 deals with informa-
E      tion relating to the commission of a cognisable offence given to
       an officer in charge of a police station. Such information, when
      given orally, must be reduced to writing by him or under his
       direction and read over to the informant, and the person giving it
       must sign the writing so produced. The section further provides
       that, if from information received or otherwise the police officer
F      has reason to suspect the commission of a cognisable offence, he
       must send a report to the Magistrates' Court and proceed in
       person to the spot to investigate the facts and circumstances of
       the case and take such measures as may be necessary for the
       discovery and arrest of the offender. Finally, any police officer
       making such an investigation is empowered to require the attend-
(i      ance before himself of any person who appears to be acquainted
        with the circumstances of the case and such person is bound to
        attend as so required.
            Section 122 is as follows: " 122.—(1) Any police officer or
        " inquirer making an inquiry under this Chapter may examine
         1                                   3
           (1783) 1 Lea. 263.                  (1824) Notable British Trials, 55.
         * (1798) 1 Lea. 265n.               * Ibid. 144-145.
Case 1:21-cv-00396-RJL Document 20-6 Filed 08/14/21 Page 17 of 34

16
                                    HOUSE OP LORDS                    [1965]
     P. C.     " orally any person supposed to be acquainted with the facts and A,
     1964      " circumstances of the case and shall reduce into writing any
               " statement made by the person so examined, but no oath or
      „_ '     " affirmation shall be administered to any such person, nor shall
RAMASAMY.      " the statement be signed by such person. If such statement is
               '' not recorded in the Information Book, a true copy thereof shall
              " as soon as may be convenient be entered by such police officer     B
               " or inquirer in the Information Book. (2) Such person shall be
               " bound to answer truly all questions relating to such case put to
               " him by such officer other than questions which would have a
               " tendency to expose him to a criminal charge or to a penalty or
              " forfeiture. (3) No statement made by any person to a police
              " officer or an inquirer in the course of any investigation under C
              '' this Chapter shall be used otherwise than to prove that a witness
              " made a different statement at a different time, or to refresh the
              " memory of the person recording it. But any criminal court
              " may send for the statements recorded in a case under inquiry or
              " trial in such court and may use such statements or information,
              " n o t as evidence in the case, but to aid it in such inquiry or D
              " trial. (4) Neither the accused nor his agents shall be entitled
              " to call for such statements, nor shall he or they be entitled to
              '' see them merely because they are referred to by the court; but
              '' if they are used by the police officer or inquirer who made them
              " to refresh his memory, or if the court uses them for the purpose
             " of contradicting such police officer or inquirer, the provisions of E
              " the Evidence Ordinance, section 161 or section 145, as the case
             ".may be, shall apply. Nothing in this subsection shall be
             '' deemed to apply to any statement falling within the provisions of
             "section 32 (1) of the Evidence Ordinance, or to prevent such
             " statement being used as evidence in a charge under section 180
             "of the Penal Code."                                                  F
                   These sections dealing with criminal investigation were first
             enacted in Ceylon in 1898, although at that time the powers
             conferred were conferred only on inquirers specially appointed, and
             not on police officers in charge of stations. Later they were
             extended to police officers. Although they became part of the law
             of Ceylon by the Criminal Procedure Code, No. 15 of 1898, three G
             years after the Evidence Ordinance had been enacted, it is
             doubtful whether any particular significance attaches to the fact
             that the one Ordinance was made later than the other, since they,
             too, like the sections of the Evidence Ordinance already quoted,
             were derived from comparable Indian legislation, in which both
             groups had existed side by side.
Case 1:21-cv-00396-RJL Document 20-6 Filed 08/14/21 Page 18 of 34

     A.C.                 AND PRIVY COUNCIL.                                         17

■A       The analogue to section 122 in Ceylon is section 162 in India,      P- C.
    and consideration of the question how far section 27 is affected by     19g4
    section 122 in Ceylon necessarily invites the question how the
   relationship between the same sections was worked out in the              „ '
    courts in India. The absence of any unanimous line of decision        BAMASAMY.
    in those courts and the fact that section 162 has been more than
B once amended in significant particulars prevent any simple answer
    to this question: nor, if it were available, would it be conclusive
   in Ceylon. But in their Lordships' opinion some notice of the
   Indian position is desirable, as it indicates the difficulties that
   have so long prevented the present problem from coming to a
   head, and also, they think, it suggests that there has been a
C general disposition to treat section 27 and section 162 as capable
   of effective co-existence.
        From 1861 to 1872 these two sections were part of the same
   Code, the Criminal Procedure Code, in British India. In 1872,
   when section 27 was transferred to the Evidence Act, as already
   mentioned, there was inserted in section 162 a specific saving for
D the operation of section 27. I t is to be inferred that at that time
   it was not thought that there was anything inconsistent in prin­
   ciple in the two sections being allowed to operate,- each according
   to its terms. This saving continued to appear until 1898 when,
   on amendments made to the Criminal Procedure Code, it was
   removed from section 162. No explanation of the significance of
E this change seems ever to have been forthcoming, and it may well
   have been one of those " improvements " that delight draftsmen
   who make them and tantalise judges who then have to interpret
   them. However that may be, in recent years the express saving
   of section 27 has been restored to the Indian Code, thus eliminat­
   ing for the future any controversy as to whether it could be wrong
F to give effect to section 27 at a trial, even though the information
   given by the person accused had proceeded from a section 162
   investigation.
       In the period that intervened between 1898 and the restoration
   of that saving the Indian courts must frequently have been
   brought up against the problem of the impact of section 162 upon
G section 27. No final solution, however, was ever established,
 ' although the balance of authority seems to have been regarded as
   inclining in favour of treating section 27 as an exception from
   section 162, even without any saving words. Thus in the 6th
   edition of Sarkar on Evidence, published in 1939 (a significant
   date, as will appear later), it was stated at p. 246: " The general
   " rule that statements made by an accused to the police during
      A.C. 1965.                                              2
Case 1:21-cv-00396-RJL Document 20-6 Filed 08/14/21 Page 19 of 34

18
                                      HOUSE OP LORDS                    [1965]

     P. C-   " an investigation cannot be proved does n o t affect t h e special A
     J954    " exception in section 27. Statements admissible under t h a t
             " section can still be proved." See, too, Woodroffe & Ameer Ali—
     R 0,
      *      L a w of Evidence, 9th edition (1931), p . 292.
 RAMASAMY.       I t has to be recognised, however, t h a t prior to 1939 the various
             High Courts of British India were not agreed as to whether the
             prohibition imposed by section 162, whatever its nature or extent, B
             applied t o an accused person at all. T h e decisions varied on this
             point, and it was not until t h e case of Pakala Narayana         Swami
             v. King-Emperor5      was decided by this Board that it was con­
             clusively determined that statements made during a police in­
             vestigation by a person then or subsequently accused were within
             the prohibition and could not be used at his trial. Narayana C
             Swami's case did not touch section 27, but during the argument
             before the Board stress was laid on the point that, if section 162
             did apply to the statements of an accused person, a very wide
             inroad had been made upon the application of section 27, con­
             trary, presumably, to much of the existing practice at trials in
             India. The point was noticed by the Board in the opinion D
             delivered by Lord Atkin 6 but it was not necessary to the decision
             and was expressly left undecided. As he pointed out, section 27
             might still have some, though a restricted, operation, even if all
             statements made by an accused person during investigation were
             banned: and, further, it was still open to courts to decide that
             section 27 was a " special law " within the meaning of section E
             1 (2) of the Criminal Procedure Code and that section 162 did not
             constitute a " special provision to the contrary " for the purposes
             of that subsection. If that construction were to prevail, it would
             follow that section 27 was unaffected.
                  When after 1939 the courts in British India came to address
             themselves to this aspect of the problem, again no unanimous P
             view emerged. The High Courts at Madras and Patna adopted
             the opinion that section 1 (2) did amount to a saving of section
             27: those of Lahore and Allahabad took the view that it had been
              " repealed." These conflicting decisions were reviewed in the
             High Court of Bombay by Beaumont C.J. and Sen J. in Biram
              Sardar v. Emperor,7 and the judgment of the court, delivered by G
              Beaumont C.J., came down in favour of the view that section 27
              was saved by section 1 (2) of the Criminal Procedure Code.
                  The different views entertained on this issue can no longer be
              of direct importance, now that the express saving of section 27
                » (1939) L.R. 66 I.A. 66, P.O.     ' A.I.R. (1941) Bom. 146.
                « L.R. 66 I.A. 66, 79.
Case 1:21-cv-00396-RJL Document 20-6 Filed 08/14/21 Page 20 of 34

                                                                                      19
    A.C.                  AND PRIVY COUNCIL.

A   has been restored to section 162, but it is relevant to observe that     P- C.
    the principle adopted by the High Courts of Bombay, Madras and           19 g 4
    Patna in their construction of section 1 (2) treats that provision        -
    as being, in effect, no more than a statutory enactment of the              „.'
    general maxim " generalia specialibus non derogant," to which          RAMASAMX.
    resort has so often to be made in matters of statutory interpre-
B   tation. Their Lordships must consider later whether that maxim
    is not a valuable guide in dealing with section 27 and section 122
    in Ceylon.
         Another construction of section 162 also served for a time
    to confuse the issue in India. That was the view that the section
    did not operate to exclude the tendering of oral evidence of state-
C   ments made in the course of an investigation, its purpose being
    merely to prohibit the production or use of the written record of
    such statements, which the police officer receiving them was
    required to make. Such a construction, which was favoured by
    some of the Indian courts, meant a very serious restriction of the
    protection which it seems reasonable to suppose that section 162
D   was intended to secure. In 1923, however, the section was amen­
    ded in a form which made it impossible for the future to admit
    any such distinction, the new wording being " such statement or
     " any record thereof."
         A similar distinction has nevertheless been accepted and
    applied in several decisions of courts in Ceylon over a considerable
E   period of years and has only recently been departed from in two
    cases, of which one is that now under appeal; and their Lordships
    must therefore deal with this question of construction when they
    turn, as they now must, to the law of Ceylon and the meaning
    and effect of section 122 of its Criminal Procedure Code. Of the
    law of India they think that no more can safely be said on this
F    topic than that for one reason or another section 27 has been
    treated generally, though not universally, as unaffected by section
     162, but that the reasons for this treatment, as has been shown,
     have been too various and, in some cases, too unreliable to afford
     any sound basis upon which to build a construction of the corres­
    ponding provisions in the law of Ceylon.
G        In considering section 122 (3) and its effect, then, there are
     two separate questions to be answered. One is, whether .the
    prohibition of using " statements " that it imposes applies only
     to the written records and does not exclude oral evidence of
    anything said. The other is, whether the effect of the prohibition,
     if it does cover oral evidence as well as the production of the
     written record, is to negative the rule contained in section 27 of
Case 1:21-cv-00396-RJL Document 20-6 Filed 08/14/21 Page 21 of 34

20                                    HOUSE OF LORDS                  [1965]

     P. C.   the Evidence Ordinance that a statement distinctly relating to a A
     19g^    fact discovered can be proved against an accused, even if made
             by him while in custody.
      „. '        To take up the first of these questions. It seems plain, as
EAMASAMY.    has been pointed out already, that if it is really open to the
             prosecution to prove statements made by an accused person
             during police investigation by the process of calling the police B
             officer to whom the statement was made and allowing him to
             recall orally what was said, apparently with the aid of his notes
             to refresh his memory, the accused has very little effective pro­
             tection against the use of damaging statements, as, for example,
             admissions, that he may have made in reply to police questioning. .
             This seems to their Lordships to be a surprising result, when it C
             is recalled that police investigations under Chapter XII procedure
             involve compulsory attendance on the part of persons summoned
             and compulsory reply to questions (except those tending to in­
             criminate), without any oath administered or any opportunity
             for the person questioned to see the record made of his statements,
             much less to read it over and sign it. Moreover, the opening D
             words of section 122 (3), " No statement made by any person . . . in
             " the course of any investigation . . . shall be used otherwise than,
             " etc." seem categorically to exclude the idea that such a state­
             ment can be proved positively against the maker of the statement
             as part of the prosecution's case. Yet this must be the conse­
             quence of any construction of section 122 (3) that treats the word E
             " statement " throughout that subsection as if it referred merely
             to the written record brought into existence by the police officer
             and that does not admit the connection of the prohibition with
             any general policy of forbidding the use at a criminal trial of
             statements obtained from an accused person by the use of the
             special procedure.                                                    F
                  The practice of admitting oral evidence of statements made
             during investigation as substantive evidence and not merely
             allowing them to be used to contradict a witness making con­
             flicting statements was evidently of long standing in Ceylon. I t
             is spoken of with approval by Bertram C.J. in Rex v. Pabilis 8
             when he said in reference to the words " to refresh the memory G
              '' of the person recording them '' in section 122 (3) 9 : " These
              " words have always seemed to me to imply that an officer re-
              " cording such a statement may (where the law allows it, e.g.,
              " under section 157 of the Evidence Ordinance) give oral evidence

                » (1924) 25 N.L.E. 424.          » Ibid. 425.
Case 1:21-cv-00396-RJL Document 20-6 Filed 08/14/21 Page 22 of 34

                                                                                     21
    A.C.                         AND PRIVY COUNCIL.

A    " as to the terms of that statement, but may not put in the written     P- C.
    " statement itself." Similar views were expressed in two sue-            1964
    ceedins oases, Rex v. Gabriel10 and' Rex v. De Silva.11 The              T
                                                                             EBO.
    question was given fuller consideration in 1944 by a court con-           „.
    sisting of Howard C.J., Moseley S.P.J, and Wijeyewardene J.            RAMABAMY.
    see Rex v. Haramanisa.12 Although their judgment called atten-
B   tion to the serious difficulties involved in the interpretation of
    section 122 (3) and raised other objections, not now material,
    to the oral proof of statements that the law required to be
    recorded in writing, the court adopted the same construction of
    the subsection as that which had been accepted in the earlier
    cases and in certain pre-1923 decisions in High Courts in India
C    (Bombay, Calcutta and Madras) and held that " the evidence
    " of the oral statement is not subject to the limitations imposed
    " b y section 122 (3)." Since ex hypothesi such statements are
    made orally the court's meaning would perhaps have been more
    accurately expressed if they had said that oral evidence of the
    statement was not subject to the section 122 (3) limitations.
D       None of these cases had been concerned with the question of
    section 27 itself. They had all related to evidence in corrobora­
    tion of a witness as allowed under section 157 of the Evidence
    Ordinance, and, in fact, not all of the statements discussed were
    held in the end to be section 122 statements at all. The case of
    Rex v. Jinadasa,13 however, involved section 27 directly. It was
E   a decision of the Court of Criminal Appeal, consisting of five
    judges, Jayetileke C.J., Dias S.P.J., Gunasekara, Pulle and
    Swan J J . ; and the effect of the decision was to hold that an oral
    statement made during the course of a section 122 investigation
    can be proved under section 27 against an accused, the prohibi­
    tion of its " use " applying only to the written record. The view
F   of the court can be taken to be summarised in the following
    quotation 14 : "Section 122 (3) imposes restrictions on the use
    " of the police officer's . . . record of the oral statement made to
    " him, but does not govern the admissibility of oral evidence of
    " such statement. Therefore, where the law otherwise permits
    " such evidence to be given a police officer . . . may give oral
G   " evidence of a statement made to him." This is to restate the
    opinion of Bertram C.J. in Rex v. Pabilis,15 supra, in virtually
    the same words.
        The reason for drawing the distinction between the use of
                                           13
     i» (1937) 39 N . L . E . 38.             (1950) 51 N . L . E . 529.
     11
        (1940) 42 N.L.E. 57.                " Ibid. 540.
     12
        (1944) 45 N . L . E . 532.          " 25 N . L . E . 424.
Case 1:21-cv-00396-RJL Document 20-6 Filed 08/14/21 Page 23 of 34

22                                . HOUSE OF LORDS                    [1965]

     P. C.   oral evidence of a statement and the use of the written record        A
     1964    of it rests wholly on certain deductions made from some of the
     ~       phrases that appear in section 122 (3). Thus, no statement can
      „. '   be used " except to refresh the memory of the person recording
EAMASAMY.    " it_" How can he refresh his memory, it is asked, except by
             referring to a written document? To that question .their Lord­
             ships think that the correct reply is that, of course, he cannot,     B
             but that it by no means follows from that that as a matter of
             construction the words " no statement " at the beginning of the
             sentence are confined to the. written record of the statement
             made. The words themselves do not suggest such a limitation,
             and the true view, in their Lordships' opinion, is that in this
             opening sentence no distinction is intended between an oral           C
             statement or oral evidence of such statement and its written
             record. What is intended is that, except for the limited pur­
             poses specified, which may indeed require and contemplate no
             more than reference to the written record, statements made by
             a person under the special conditions of a police investigation
             are not to be used against him in any form, whether such              D
             evidence is tendered orally or in writing.
                  Then it is said that there are further indications in the sub­
             section which show that the legislature was only dealing with
             use of the written record. Neither .the accused nor his agents
             shall be entitled to " call for " such statements, or to " see
             " t h e m " merely because they are referred to by the court.         B
             Here certainly it can be accepted that the statements spoken
             of are written material, for it is only such material that can
             be called for or seen: but this point loses all force as a guide
             to construction of the prohibition contained in the opening
             sentence when it is appreciated that after the close of that
             opening sentence the next sentence begins " But any criminal          F
             '' court may send' for the statements recorded in a case under
             " inquiry or trial in such court, and may use such statements
             " . . . . " Here the reference is explicitly to " statements
             "recorded," i.e. the record itself, and there is no difficulty in
             seeing that in what immediately follows the words " such state-
             " ments " do apply to the "statements recorded," without              G
             throwing back any light upon the meaning' of " statements " i n
             the opening sentence.
                  The construction that had been adopted in the Jinadasa
             case 16 was reconsidered in 1962 by the Court of Criminal Appeal

                                       « 51 N.L.E. 529.
Case 1:21-cv-00396-RJL Document 20-6 Filed 08/14/21 Page 24 of 34

    A.C.                  AND PRIVY COUNCIL.                                          23

A   (Basnayake C.J., Sansoni, H. N. G. Fernando, Sinne.tamby and              P- C.
    de Silva JJ.) in Reg. v. Buddharakkita Thera.17 The evidence              igg^
    in question was a statement made by an accused person during
    the course of a police investigation, but it was not put forward           „
    as information leading to a discovery under section 27. The             BAMASAMY.
    judgment of the court, which was delivered by the Chief Justice,
B   refused to accept the long-standing distinction between oral
    evidence of statements and the written record of them and held
    that the effect of section 122 (3) was to render the use of an
    oral statement made to a police officer in the course of an
    investigation just as obnoxious to it as the use of the same
    statement reduced into writing. The judgment pointed out,
C   with what seems to their Lordships to have, much force, that
    the original form of this section, when enacted in the Criminal
    Procedure Code of 1898, had clearly intended its prohibition
    " No statement other than a dying declaration . , . shall if
    " reduced to .writing be signed by the person making it or shall
    " be used otherwise, etc." to apply to all statements whether
D   in oral or written form and however proved; and the judgment
    further commented on the unlikelihood of the legislature, when
    introducing its new form of Chapter XII, the primary purpose
    of which was to give police officers the powers of inquirers,
    intending to make a far-reaching change in the substance of the
    law.,
E       In the judgment now under appeal .the Court of Criminal
    Appeal has applied the construction of section 122 (3) adopted
    in Buddharakkita's case 17 in preference to that favoured in
    Jinadasa's case, 18 holding that the latter " must not any longer
     " be regarded as binding." For the reason that they have given
    their Lordships are in agreement with the decision of the court
F   in Buddharakkita's case " on this question of construction, and
    they are of opinion that the Jinadasa construction is incorrect
    and ought no longer to be applied. Section 122 (3), then, must
    be read as covering the use of oral evidence of statements made
    during police investigation just as much as the written records
    of such statements.
G       Before proceeding to the next point, the relation between
     section 122 (3) so construed and section 27, their Lordships
    must notice an argument that was presented to them by the
     appellant to the effect that, on the principle of stare decisis, the
     court in .the present case acted wrongly in departing from the

      " (1962) 63 N.L.E. 433.             " 51 N.L.E. 529.
                                          i» 63 N.L.E. 433.
Case 1:21-cv-00396-RJL Document 20-6 Filed 08/14/21 Page 25 of 34

24                                      HOUSE OP LORDS                 [1965]

     P. C.   Jinadasa decision,20 one arrived at a few years earlier by the        A
     ig64    same court constituted by a Bench of the same number of
             judges. Their Lordships do not consider that it could serve any
      „_'    good purpose to deal with this argument, since to do so could
BAMASAMT.    lead to no useful result. The principle of stare decisis may be
             invoked in more than one sense. It may lead a superior court
             to adhere to an established line of decisions in courts to which      B
             it is constitutionally a court of error, even though, if the matter
             were to be raised for the first time, it would not itself agree
             with those decisions. I t was not in that sense that the principle
             was advanced in this appeal, nor in a matter of this sort relating
             to an important aspect of evidence in criminal trials would their
             Lordships have thought it proper to apply it. What was said           C
             was that the Court of Criminal Appeal in this case ought to have
             regarded itself as bound by the previous decision of .the same
             court in Jinadasa's case 20 and should have treated itself as not
             being at liberty to depart from it.
                 But now that the legal issue as to the true construction of
             section 122 (3) has reached this Board, which is not bound in         D
             any se.nse by the Jinadasa decision, the issue has in any event
             to be argued and decided as open matter, and in a criminal
             cause, in which the incidence of costs is not material, it is
             merely academic to inquire at this stage whether the court
             appealed from ought to have followed the earlier decision, even
             if it did not agree with the law as there expounded. In these         E
             circumstances their Lordships do not think it necessary to
             express any opinion on the point.
                 Thus it now becomes necessary to decide what, if any, effect
             section 122 (3) has upon section 27, assuming, as their Lordships
             now hold, that section 122 (3) bars oral evidence as well as
             written records and that, as the Board held in Narayana Swami's       F
             case 21 it extends to an accused person as much as to any other
             witness. This question has been answered by the Court of
             Criminal Appeal in the judgment now under appeal, and they
             have held that a statement which cannot be used under section
             122 (3) cannot be proved in any form under section 27. Con­
             sequently section 27 is to that extent, an important extent,          G
             repealed by implication by section 122 (3).
                 This view was evidently not at first regarded in Ceylon as a
             necessary consequence of the decision in Buddharakkita' s case, 22
             which abolished the old distinction between oral evidence and
               2
                   » 51 N.L.R. 529.              22 63 N.L.R. 433.
               21
                     L.R. 66 I.A. 66.
Case 1:21-cv-00396-RJL Document 20-6 Filed 08/14/21 Page 26 of 34

    A.C.                  AND PRIVY COUNCIL.                                          25
                                                                            p
A    written records under section 122. Thus in that case itself the         - c-
     judgment of the court seemed to treat section 27 as still pro-         1964
    viding an exception to section 122 (3); and even as late as 1962        T
     the Court of Criminal Appeal (Basnayake C.J., Sansoni and                t>. '
     Sinnetamby JJ.) are recorded as saying (see Beg, v. Don              RAMASAMY.
     Wilbert23) "Having regard to the decision in Buddharakkita
B    " which is not yet reported, statements made in the course of
     " an investigation under section 122 cannot be used, whether
     " they be oral or written, except for the limited purpose con-
     " templated by section 27 of the Evidence Ordinance."
         The basis of the court's present decision rests upon the fact
    that there are certain express savings attached to section 122 (3),
C    and one of these involves an actual reference to the Evidence
     Ordinance, since it is provided that " Nothing in this subsection
     " shall be deemed to apply to any statement falling within . . .
     " section 32 (1) of the Evidence Ordinance." The reference
    here is to the rule governing the admissibility of dying declara­
    tions. I t is a very natural and persuasive line of interpretation
D   to argue that, if section 32 is expressly excepted, it cannot have
    been the intention of the legislature to except by implication
    another and separate section which'is not referred to.
        Their Lordships are certainly not unimpressed by the force
    of this reasoning. But the fact remains that both the sections
    in question stand in the Statute Book without any qualification
E   that indicates the relationship of one to the other, and in the
    difficult task of interpreting the mind of the legislature with
    regard to them it seems necessary to look for guidance in a
    wider field than that of section 122 (3) itself as at present
    drafted. Both sections, as we know, were adopted by Ceylon
    from the existing legislation of British India, section 27 in 1895
F   and section 122 in 1898. Both, as has been shown, had origi­
    nated in India in the same measure of 1861, and they had been
    administered since then under a system which treated section 27
    as an express exception from the Indian section 162. I t is
    reasonable to suppose, therefore, that when they were incor­
    porated into the legal system of Ceylon they were looked upon
G   at the time as complementary rather than as conflicting
    provisions.
        Is there anything to suggest the contrary in the way in which
    the Ceylon legislation was framed? It is true that section 122
    came in three years after section 27, but considering their

                           " (1962) 64 N.L.K. 83.
Case 1:21-cv-00396-RJL Document 20-6 Filed 08/14/21 Page 27 of 34

26
                                    HOUSE OF LORDS                     [1965]
     p
      - C.   common Indian origin, it seems pedantic to attach any sig-             A
     ig64    nificance to the fact that one was enacted at a later date than
     ~       the other. Their relationship cannot be determined by the
       o,    mere sequence of dates. The question turns, it seems, not so
 BAMASAMY.   much o n the present form of section 122 (3) but on the form
             which its predecessor, section 125, assumed in the Criminal
             Procedure Code of 1898: for if that section on its first intro-        B
             duction is not to be read as overruling section 27, which had
             been introduced three years earlier, i.t would not be right to
             infer that the changes of drafting form which have led to the
             present wording of section 122 (3) were ever intended to bring
             about so important an alteration.
                 Portions of that section 125 have already been quoted. In          C
             full it ran as follows: " N o statement other than a dying
             " declaration made by any person to an inquirer in the course
             " of any investigation under this chapter shall if reduced to
             " writing be signed by the person making it or shall be used
             " otherwise than to prove that a witness made a different state-
             " ment at a different time." There are two observations to be          D
             made upon the section expressed in this form. First, there is
             not in it, as there is in section 122 (3), any explicit reference
             to the Evidence Ordinance, although the exception of " a dying
             "declaration" no doubt assumes that the rules of that Ordinance
             will be applied to govern the matter. Secondly, 1898 was the.
             same year as that in which the saving of section 27 was omitted        E
             from the Indian section 162. The omission did not, as has
             been shown, lead to any general change in the Indian practice
             of applying section 27, and Indian textbooks continued to speak
             of section 27 as an exception from section 162. In such circum­
             stances there seems to be altogether insufficient ground for
             attributing to the legislature in Ceylon an intention to wipe out      p
             the rule enacted in section 27 by the introduction of section 125
             in the Criminal Procedure Code of 1898.
                 The question is, of course, a difficult one: but their Lordships
             are of opinion that the correct way to solve it is by applying the
             maxim of interpretation " generalia specialibus non d'erogant."
             On the one hand there is the Evidence Ordinance containing a           Q.
             precise and detailed codification of the rules that are intended to
             govern the admission and rejection of evidence. Among them is
             this section 27, a well-known rule, which has always fceen
             regarded as removing all objections to the statements that it
             deals with, so far as those objections rest upon misgivings as to
             the conditions under which such statements have been made.
Case 1:21-cv-00396-RJL Document 20-6 Filed 08/14/21 Page 28 of 34

                                                                                       27
    A.C.                   AND PRIVY COUNCIL.

A   On the other hand there is the Criminal Procedure Code, not                P- C.
    primarily concerned with rules of evidence at all but containing           -^g^
    regulations for the special procedure of investigation under               —
    Chapter XII and manifesting a clear general intention, based on              „ '
    the peculiarities of the procedure, to keep material produced by it      BAMASAMY.
    out of the range of evidence to be used when a trial takes place.
B   Their Lordships think that they must accept the conclusion that
    evidence falling within section 27 can lawfully foe given at a trial,
    even though it would otherwise be excluded as a statement made
    in the course of an investigation under section 122.
         It is necessary now to apply the legal principles that have
    been discussed to the trial of the respondent. He was charged,
C   as has been said, with having shot one Piyadasa with a gun with
    such intention or knowledge and in such circumstances that had
    Piyadasa died by his act he would have been guilty of murder.
    This was a charge under section 300 of the Penal Code.
         The evidence called for the prosecution included the evidence
    of two men, apart from Piyadasa, who were eye-witnesses of
D   Piyad'asa's shooting and who deposed, as did Piyadasa himself,
    to the fact that it was the respondent who fired the shot that
    injured Piyadasa. There may be some doubt whether or not one
    of these two eye-witnesses qualified his evidence under cross-
     examination, but, whether he did or not, there was ample direct
     evidence placed before the jury to show that the gun-shot
E    that injured Piyadasa was deliberately fired at him from a gun
     held by the respondent.
         In addition to these witnesses a police sergeant, Jayawardene,
    was called by the prosecution for the purpose of deposing to a
     statement made by the respondent in consequence of which
     " t h e , " or.at any rate " a " gun was discovered. I t has not been
F   in dispute that at the itime of making the statement the respon­
    dent was in the custody of the police and that the statement was
    made by him during the course of a police investigation by
    Sergeant Jayawardene. The full statement was at no time placed
    before the jury. What happened was that in their absence from
     the court the prosecuting counsel told the judge, who had the
G   written record of the statement before him, ithat he proposed to
     " lead in certain portions of the statement made by the accused
     " in consequence of which the gun was discovered."
         The full record of the statement that was before the judge has
     been set out in the judgment of the Court of Criminal Appeal,21

                         « (1962) 64 N.L.E. 433, 446.
 Case 1:21-cv-00396-RJL Document 20-6 Filed 08/14/21 Page 29 of 34

28
                                      HOUSE OF LORDS                    [1965]

     P. C.     and apparently that record ran as follows: " I am now leaving         A
     1964      " w itk * n e P-CG. 4358, 7326, 5617, and suspect Kamasamy to
               " trace the gun.
     B
         £°'        " 1.9.60. at 3.25 p.m. Monte Cristo Estate, line No. 6.
 RAMASAMY.     " Suspect Eamasamy points out to me a place in the garden
               " opposite line No. 6 and dug out the spot. Here I find a
               "Webley & Scott S.B.B.L. 12-bore gun barrel No. 10973 in              B
               " three parts wrapped in an old gunny sack and 14 cartridges
               " 12-bore in an oil cloth bag ranging as follows: 2 S.G., 2 No. 6,
               " 2 No. 3, 7 No. 4 and 1 F.N. filled 12-bore cartridges. I smelt
                  the barrel and there is a smell of gun powder and recent fouling
               " in the barrel. I tied both ends covered with paper. I here take
               " charge of them as productions. Here there is (?) shrub (sic)        C
               " jungle in the vicinity. I now proceed to record his statement.
               " Eamasamy alias Babun Eamasamy, s/o Murugan, age 48 years,
               "labourer of line No. 9 Monte Cristo Estate states: 'This
                    morning about 8 a.m. I was in my line room. At this time I
               '' ' heard the shouts of people towards the upper line where I am
               " ' residing. I came out and saw about 50 to 100 people collected     D
               " ' outside the lines and there was pelting of stones. Just then I
               " ' heard the report of a gun in the direction of Dhoby's line. I
               " ' then came running to line No. 6 through fear. As I came
               " ' running to line No. 6 I again heard the report of a gun
               " 'towards the line of the mechanic. At the time I saw about
               " ' 40 to 50 men and women including strikers and non-strikers        E
                    shouting. As I came to the (verandah) back verandah I found
               " ' a 12-bore gun broken lying on ground and some cartridges in
               " ' an oil cloth bag. I broke the gun into three pieces, picked up
               " ' a gunny sack and wrapped the parts of the gun with the bag
               " ' of cartridges buried in the garden opposite line No. 6. I am
                    prepared to point out the place where the gun and cartridges     F
               " ' are buried. I deny having shot at anyone. I am one of the
               " ' strikers. This is all I have to state. Eead over and explained
               '' ' and admitted to be correct.'
                    " I am now leaving with P.CC. 4358, 7326 and 5617 and
               " suspect Eamasamy to trace the gun. 3.25 p.m. Monte Cristo
               " Estate opposite line No. 6. On the statement made by Eama-          G
               " samy I recovered one S.B.B.L. 12-bore Webley & Scott gun
               " No. 10973 broken in three parts, barrel, butt and hand guard
               " wrapped in an old gunny sack and one oil cloth bag containing
               " 14 cartridges 12-bore ranging as follows: 2 S.G., 2 No. 6,
               " 2 No. 3, 7 No. 4, and one F.N. filled 12-bore cartridges. I
               " found them buried in the garden where shrub jungle is found.
Case 1:21-cv-00396-RJL Document 20-6 Filed 08/14/21 Page 30 of 34

                                                                                       29
    A.C.                  AND PRIVY COUNCIL.

A   " I smelt the barrel. It is smelling of fouling and gun powder.           P- C.
    " I find the barrel fouled and signs (?) of recent firing. I have          ig6 4
    " (tied) covered and tied both ends and taken charge as produc-
    " tions. At 4.20 p.m. I produced the productions, gun and cart-             „ '
    " ridges, and the suspect Eamasamy before I . P . "                     EAMASAMY.
        Prosecuting counsel wished to put in the words " I picked up
B   " the parts of the gun wrapped up in a gunny sack and a bag of
    " cartridges buried in the garden opposite line No. 6 " (sic).
    The judge, however, directed him that he must confine himself
    to proving the words " I am prepared to point out the place
    " where the gun and the cartridges were buried." Plainly both
    of them were treating the statement as one coming within the
C   rule of section 27 and intended to limit the words proved against
    the accused to those which '' relate distinctly to the fact thereby
    " discovered."
        The respondent's counsel had not at that time seen the record
    of the statement, and section 122 (3) does not give him any
    general right to call for it merely because the judge refers to it.
D   He did state, in answer to the judge, that he did not object to the
    words indicated but that he objected to the other part of the
    statement going in. The judge assured him that he was not going
    to allow that.
        The evidence of the respondent's statement was then put
    before the jury in this limited form. Sergeant Jayawardene was
E   cross-examined on it by counsel for the respondent, the cross-
    examination being directed at the outset to establishing that the
    respondent had never produced " this gun " to him, never pointed
    it out and never made a statement to him about it. The witness
    rejected these suggestions. At this stage of the trial the judge
    handed to the respondent's counsel the witness's diary, in which
F    the statement attributed to the respondent was recorded, and his
     counsel was thus afforded his first opportunity of seeing in writing
    what the rest of the recorded statement amounted to.
        The respondent did not give evidence. In his summing up to
     the jury the judge indicated to them clearly that in his view the
     most important part of the evidence was that of Piyadasa himself
G    and the two other eye-witnesses, and said that their " verdict
     " must surely rest in this case upon your belief or disbelief " of
     those witnesses. With regard to the evidence of Sergeant Jaya­
     wardene as to the finding of the gun he directed them that it
     meant nothing more than that the accused was aware of where a
     gun and cartridges were buried, not necessarily buried by him.
        The jury brought in a unanimous verdict of guilty after 17
Case 1:21-cv-00396-RJL Document 20-6 Filed 08/14/21 Page 31 of 34

30                                   HOUSE OP LORDS                     [1965]

     P. C.   minutes' retirement. The court sentenced the respondent to 10           A
     1964    years' rigorous imprisonment.
                 His appeal against conviction and sentence was allowed by
      „ '    the Court of Criminal Appeal on the ground that Jayawardene's
 EAMASAMY.   evidence as to the information leading to the discovery of the gun
             and cartridges was improperly admitted, since section 27 did not
             permit the giving of evidence that was covered by section 122 (3).      B
             Their Lordships have already expressed their opinion on this
             question, and in their view section 27 is not displaced in the way
             that has been suggested. Consequently they are not able to
             support the Court of Criminal Appeal's judgment on this aspect
             of the law and they must hold the conviction to have been
             wrongly set aside.                                                      C
                 There are, however, two further points to which allusion must
             be made before the appeal is disposed of. Having regard to the
             view of the law taken by the Court of Criminal Appeal it was
             necessary for them, as it is not for their Lordships, to consider the
             further question whether they ought to exercise the power given
             to them by the proviso to section 5 of the Criminal Appeal              D
             Ordinance and dismiss the respondent's appeal on the ground that
             his conviction had not actually involved any substantial mis­
             carriage of justice. In dealing with this the judgment delivered
             by the Chief Justice dwells largely upon what he described as the
             grave prejudice inflicted upon the respondent by the form in which
             Sergeant Jayawardene's evidence of the statement made to him            E
             was put before the jury. Their Lordships have thought it neces­
             sary to give careful attention to this point, which was fully
             argued before them, so as to assure themselves that his evidence,
             even if admissible under section 27, was not vitiated by the
             partial nature of the statement proved or by some improper
             treatment of it in the judge's summing up to the jury.                  F
                 In their opinion no objection can be maintained on either of
             these grounds. It is quite true that the words " the gun " and
             " the cartridges," if put before the jury as words attributed to
             the accused in connection with the discovery, are capable of
             suggesting or even likely to suggest a positive connection between
             the gun discovered and the gun with which Piyadasa was shot,            G
             which the full statement did not bear out. For in another part
             of the statement the accused states that having heard the sound
             of two gunshots, he had come running up to the back verandah
             on the Monte Cristo estate and that he had found there a 12-bore
             gun, broken, lying on the ground and some cartridges in a bag.
             He says that he had broken the gun into three pieces, picked up
 Case 1:21-cv-00396-RJL Document 20-6 Filed 08/14/21 Page 32 of 34

                                                                                      31
    A.C.                  AND PRIVY COUNCIL.

A  a sack, wrapped the parts of the gun with the bag of cartridges            P. C.
   and buried them in the garden opposite line No. 6. Oniy after               igw
   these statements does he state that he is prepared to point out
   the place where the gun and cartridges were buried. He then                 „ '
   says that he denies having shot at anyone.                               RAMASAMY.
        What is said is that, if the words admitted by the judge were
B to be admitted at all, it could not be just or fair to the accused to
   allow them to be placed before the jury without letting them
   hear also the explanatory and self-exculpatory words which
   formed the context of his offer to show where the objects were
   buried. Their Lordships do not consider this objection to be well
   founded. The judge, in admitting the words relating to the dis-
C covery, was applying the rule laid down by section 27. That rule
   limits the admissible words, whether they amount to a confession
   or not, to those relating distinctly to the fact discovered. He is
   not at liberty to go beyond that limit, however much the prosecu­
   tion may wish to do so, and it has always been regarded as the
    correct practice that judges should be strict in applying the
D requirement that the words admitted must " relate distinctly "
    to the fact. No doubt it is considered that such a practice is
    likely on the whole to tell in favour of an accused, even though
    it may result in the exclusion of self-exculpatory statements.
        The present case illustrates the difficulty of allowing the rule
    to be applied in any extended way. In order to show the exact
E significance of the words " the gun " when used by the respon­
    dent the judge would have had to direct the prosecution to
    supplement them by putting in as well so much of his statement
    as set out his story of the finding of a gun on the verandah and
    of his decision to pick it up and bury it and the cartridges, without
    any explanation offered of his reason for acting in such a
 F suspicious way. A judge might very reasonably suppose that to
    put this in on top of the other evidence would only make the
    case against the accused the blacker for the addition. To direct
    such evidence to be put in, without any application from the
    defence counsel (who, it must be remembered, had seen the full
    record of the statement before the close of Jayawardene's
 G evidence) and in face of the line being taken in his cross-examina­
    tion of that witness that the accused had never made any state­
    ment to him at all, would not, in their Lordships' opinion, have
     represented the duty of the judge conducting the trial that was
     taking place before him. They do not think that he can be
     charged with having misconducted the trial in this regard'.
         The course that he did adopt when he came to sum up to the
Case 1:21-cv-00396-RJL Document 20-6 Filed 08/14/21 Page 33 of 34

32
                                      HOUSE OF LORDS                     [1965]

     P. C.    jury appears to them to have been the correct way of handling           A
     J3Q4     his difficult problem. On the one hand, as has been pointed out,
              he told the jury to concentrate on the question whether they were
      „_ '    going to believe or disbelieve the evidence of the eye-witnesses.
 EAMASAMT.    On the other hand he suggested to them that the evidence about
              the finding of the gun did not amount to anything very much.
              The gun discovered, he said, was one that, according to the             B
              analyst, " could possibly have caused the injuries," because
              " with this gun you can fire S.G. slugs." The prosecution's
              point was, he said, that if the accused did point out that gun, it
              was because he knew where it was. He then explained the
              respective positions of the prosecution and the defence as follows:
              " Well, the defence has challenged Jayawardene and said he is           C
             ■" nothing more than a liar in uniform. That is the suggestion.
              " The defence alternatively argues, even if that suggestion of the
              " defence is not accepted, but Jayawardene is believed when he
              " says that the accused pointed out the gun, the statement of the
              " accused is that he could point out a place where a gun and
              " cartridges are buried. The defence therefore argues, that means       D
              " nothing more than that the accused was aware of where a gun
              " and cartridges were buried, not necessarily buried by him. I
              " did not understand the prosecution as placing the case any
              '' higher than placed by the defence counsel himself. The prose-
              " cution does not say that it proves anything more than showing
              " a place where a gun and 14 cartridges were buried, and this           E
              " was about 3.25 or 3.30 that the cartridges were unearthed.
              " Well, gentlemen, that is the evidence in this case."
                  With the matter put to the jury in that way in the summing
             up their Lordships do not think that it can fairly be said that any
             injustice was caused to the defence by the words of the statement
              that were admitted under the rule of section 27 being admitted          F
             in the limited form chosen by the judge.
                  It only remains to place on record one further observation
             which arises out of certain strictures contained in the judgment
             of the Chief Justice reflecting upon the handling of the prosecu­
              tion's case at the trial 25 and the evidence of Sergeant Jaya­
             wardene. His comments on the conduct of counsel for the                  G
              Crown are to be found in the last two paragraphs of his judgment,
              and it is sufficient to note in referring to them that they attribute
             to the prosecution a lack of proper fairness and' detachment in
             the presentation of the case and even a conscious attempt to
             mislead the court. This censure, which is of the gravest order,
                                       « 64 N.L.E. 433, 448.
Case 1:21-cv-00396-RJL Document 20-6 Filed 08/14/21 Page 34 of 34

                                                                            33
    A.C.                AND PRIVY COUNCIL.

A    was not supported in any particular by counsel for the respon-     P. C.
     dent in his argument before the Board. Their Lordships have        j ^
     found no justification for it, and they think that it must have — r
     arisen from an insufficient appreciation on the part of the court   r- '
     of the limitations imposed by observance of the conditions of BAMASAMY.
     section 27 and of the part played by the judge himself in the
B    instant case in directing what part of the accused's statement he
     would allow to go before the jury. Their Lordships must dis­
     sociate themselves from any endorsement of the Chief Justice's
     words of censure.
         As to Sergeant Jayawardene's evidence at the trial, it is
     described by the Chief Justice as a reprehensible attempt at
C    " suggestio falsi et suppresio veri." Any court reviewing the
    written record of a witness's oral evidence under examination
     and cross-examination is at liberty to form its own conclusion as
    to his intentions and bona fides, even if the attribution to him of
    gross bad faith is usually regarded as an exceptional departure on
    the part of an appellate court. Their Lordships are certainly in
D   no better position than the Court of Criminal Appeal to form a
    judgment on this matter: they will merely state with regard to
    this witness that neither their own analysis of his evidence nor
    the criticisms of it made by the Chief Justice have seemed to
    them to require so hostile a conclusion.
        Their Lordships will humbly advise Her Majesty that the
E   appeal should be allowed, the judgment and order of the Court
    of Criminal Appeal dated December 17, 1962, set aside and the
    verdict of the jury finding the respondent guilty of the offence of
    attempted murder, dated December 21, 1961, restored. Since
    his appeal to the Court of Criminal Appeal was against sentence
    as well as against conviction and the appeal against sentence did
F   not come up for consideration owing to the court's decision to
    quash the conviction, the appeal should now be remitted to that
    court for hearing of the appeal against sentence on the basis that
    the verdict of the jury is to stand. In accordance with the
    condition imposed when special leave to appeal to the Board was
    granted the appellant must pay the respondent's costs of the
Q   appeal.

       Solicitors: T. L. Wilson & Co.; Hatchett Jones & Co.

                                                         C. C.



       A.C. 1965.                                             3
